J-A35008-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                       Appellee

                  v.

WILLIAM R. HENDERSON,

                       Appellant                    No. 724 WDA 2014


       Appeal from the Judgment of Sentence Entered April 7, 2014
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-SA-0000417-2014


BEFORE: BENDER, P.J.E., BOWES, J., and ALLEN, J.

MEMORANDUM BY BENDER, P.J.E.:                FILED DECEMBER 31, 2014

     Appellant, William R. Henderson, appeals pro se from the judgment of

sentence of a $300.00 fine, imposed after he was convicted of one count of

public drunkenness, 18 Pa.C.S. § 5505. We affirm.

     Appellant was initially convicted by a District Magistrate of two

summary offenses - one count of public drunkenness and one count of

disorderly conduct, 18 Pa.C.S. § 5503. He filed a timely summary appeal

with the Court of Common Pleas of Allegheny County. At a de novo hearing

conducted on April 7, 2014, the Commonwealth presented the following

evidence:

           Officer Ralph Rush of the Borough of Pleasant Hills Police
     Department[] testified that on November 2, 2013, a young
     woman approached him while he was in his police vehicle, and
     reported that an intoxicated male had entered her car for no
     reason a short time earlier. She described the man and when
     Officer Rush observed [Appellant] at the scene, the young
J-A35008-14


      woman identified [Appellant] as the man who had entered her
      car without her permission.

            When Officer Rush met with [Appellant], he observed an
      odor of alcohol emanating from [Appellant’s] breath. He testified
      that [Appellant’s] words were slurred, his eyes were glassy and
      bloodshot and he had difficulty maintaining his balance.
      [Appellant] admitted that he had a “few drinks earlier that
      evening” but denied being intoxicated.

Trial Court Opinion (TCO), 5/29/14, at 1-2 (unnumbered).

      Based on Officer Rush’s testimony, the court convicted Appellant of

public drunkenness, but acquitted him of disorderly conduct.         The court

imposed a sentence of a $300.00 fine. Appellant filed a timely pro se notice

of appeal, as well as a timely Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.

      Appellant subsequently filed an appellate brief with this Court that

wholly fails to comport with the Pennsylvania Rules of Appellate Procedure.

Namely, Appellant does not include any of the sections required by Pa.R.A.P.

2111(a), with the exception of an argument section (although it is not

delineated as such). Because of the substantial defects in Appellant’s brief,

we could dismiss his appeal in its entirety.           See Pa.R.A.P. 2101.

Nevertheless, because it is apparent from Appellant’s brief that he seeks to

challenge the sufficiency of the evidence to sustain his public drunkenness

conviction, and because we are able to meaningfully review this claim

despite the inadequacies of his brief, we decline to dismiss his appeal.

      Appellant essentially argues that the testimony of Officer Rush was

inaccurate. Appellant states that he was sitting with several friends in the


                                     -2-
J-A35008-14



parking lot of a convenience store when two officers approached the group

and   asked   for   Appellant’s   driver’s   license.   Appellant’s   Brief   at   1

(unnumbered).       Although Appellant complied “with all of the officer[s’]

requests,” one of the officers “singled [Appellant] out” and threatened “to

take [him] to jail.” Id. Appellant emphasizes that the officer “never gave

[him] a Breathalyzer test, field sobriety test, or a horizontal gaze nystagmus

test,” despite the officer’s testimony at the de novo hearing that Appellant

smelled of alcohol, was slurring his words, and was staggering. Id. While

Appellant admits he “had approximately four or five beers between about

11:00 p.m. and 12:30 a.m.,” he maintains that he was not intoxicated and

was not acting in a disruptive manner. Id. Thus, Appellant avers that his

public drunkenness conviction cannot stand.

      In light of Officer Rush’s testimony at the hearing, Appellant’s

argument is meritless.    In Commonwealth v. Troy, 832 A.2d 1089 (Pa.

Super. 2003), we explained that:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all evidence admitted at trial in the
      light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt


                                       -3-
J-A35008-14


      by means of wholly circumstantial evidence.         Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of the
      witnesses and the weight of the evidence produced, is
      free to believe all, part or none of the evidence.

Id. at 1092 (citations omitted; emphasis added).

      Here, the trial court explicitly “found the testimony of Officer Rush

concerning [Appellant’s] condition at the relevant time to be clear, credible

and consistent. The [c]ourt did not find [Appellant’s] denial of the Officer’s

averments credible or persuasive. No other witnesses testified.” TCO at 2

(unnumbered). Because this Court is “bound by the trial court’s credibility

determinations,” Commonwealth v. A.W.C., 951 A.2d 1174, 1179 (Pa.

Super. 2008) (citation omitted), we may not overturn Appellant’s conviction

simply because he offers a different version of the events that preceded his

arrest. Additionally, we agree with the trial court that even though Officer

Rush did not administer a Breathalyzer, field sobriety, or horizontal gaze

nystagmus test, the officer’s testimony was sufficient to prove that Appellant

was “manifestly under the influence of alcohol” in a public place, and that he

was intoxicated “to the degree that he may [have] endanger[ed] himself or

other persons or property, or annoy[ed] persons in his vicinity.” 18 Pa.C.S.

§ 5505 (defining the offense of public drunkenness).         See TCO at 2;

Commonwealth v. Williams, 941 A.2d 14, 27 (Pa. Super. 2008) (“[A]

police officer may utilize both his experience and personal observations to




                                    -4-
J-A35008-14



render an opinion as to whether a person is intoxicated.”) (citations

omitted). Accordingly, we affirm Appellant’s public drunkenness conviction.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/2014




                                   -5-